Phases of the litigation involved in this appeal have been before this court on four previous occasions. See Owen v. Dumas, 200 Ark. 601, 140 S.W.2d 101; Dumas v. Smith, Chancellor, 201 Ark. 1057, 147 S.W.2d 1013; Dumas v. Owen, 205 Ark. 777, 171 S.W.2d 294; and Dumas v. Owen, 210 Ark. 505, 196 S.W.2d 987.
The lower court, when deciding the case at bar, made written findings in which it was shown that all issues raised in the instant case were completely adjudicated by the decision of this court in the last above cited case. In our opinion in that case the entire history of the litigation was recited and it was pointed out that all the issues sought to be raised there, which we find to be the same as those presented in the case at bar, had been fully settled. Since the matters involved in this litigation have been heretofore exhaustively set forth in different opinions of this court, we deem it unnecessary to make another recital of them here. It suffices to say that we conclude that the lower court's finding that these issues had already been settled in previous litigation is correct.
Accordingly, the decree appealed from is affirmed. *Page 956